 

 

 

 

 

 

 

Case 7:19-mj-03127 Document 1 Filed on 12/21/19 in TXSD Page 1 of 1

 

 

AO 91 (Rev 8/01) Criminal Complaint . . ‘Soutiom Dene er eet
United States District Court BEC 21 2019
SOUTHERN DISTRICT OF

 

 

. MCALLEN DIVISION

UNITED STATES OF AMERICA

ON, CRIMINAL COMPLAINT
Alberto Salvador Mateo-Benito

Case Number: M-19-3127-M

IAE YOB: 1993
Guatemala
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about December 19, 2018 in Hidalgo __ County, in
the Southern_. District of Texas

 

 

(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Guatemala in pursuance of law, and
thereafter was found near Hidalgo, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts: .

 

Alberto Salvador Mateo-Benito was encountered by Border Patrol Agents near Hidalgo, Texas on December 19, 2019. The
investigating agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to
have illegally entered the United States on December 19, 2019, near Hidalgo, Texas, Record checks revealed the defendant was:
formally deported/excluded from the United States on September 12, 2019 through Alexandria, Louisiana. Prior to
deportation/exclusion the defendant was instructed not to return to the United States without permission from the U.S. Attorney
General and/or the Secretary of Homeland Security.

I declare under penalty of perjury that the statements in this complaint are true and correct. Executed on December 21, 2019.

Continued on the attached sheet and made a part of this complaint: [ves [ X]No

Submitted by reliable electronic means, sworn to and attested
telephonically per Fed. R. Cr.P.4.1, and probable cause found on:

{SI Nickel Gonzalez.

 

Signature of Complainant .

Mickel Gonzalez

 

 

: Printed N f Complainant
December 21, 2019 3:05 p.m. nted Name of Complainan
Date g D
Peter E Ormsby _ U.S. Magistrate Judge U~# fe

 

 

 

Name and Title of Judicial Officer Signature of Judicial Officer
